Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   December 10, 2015

The Court of Appeals hereby passes the following order:

A16A0169. BRIAN EVAN JACOBS v. THE STATE.

         A jury convicted Brian Evan Jacobs of DUI Per Se, and Jacobs was sentenced
on October 20, 2014. Jacobs filed a motion for new trial, which the trial court denied
on March 11, 2015. Jacobs subsequently filed a motion to vacate the trial court’s
order and to reconsider the motion for new trial, which was denied on July 20, 2015.
He then filed his notice of appeal to this Court on July 31, 2015. We lack
jurisdiction.
         A notice of appeal must be filed within 30 days after entry of the order to be
appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer jurisdiction on this Court. See Rowland v. State,
264 Ga. 872 (1) (452 SE2d 756) (1995). No written order appears in the record that
vacates the order of March 11 denying Jacob’s motion for new trial. Thus, Jacob’s
notice of appeal should have been filed within 30 days of the entry of the March 11
order.
         A motion for reconsideration does not extend the time for filing a notice of
appeal. Cheeley-Towns v. Rapid Group, 212 Ga. App. 183 (441 SE2d 452) (1994).
Further, the denial of a motion for reconsideration is not in itself an appealable order.
Savage v. Newsome, 173 Ga. App. 271 (326 SE2d 5) (1985). Here, Jacob filed his
notice of appeal 142 days after the entry of the order denying his motion for new trial.
Therefore, his untimely appeal is hereby DISMISSED for lack of jurisdiction.
         As Jacobs is both represented by counsel and has not been afforded a direct
appeal, he is hereby informed of the following in accordance with Rowland v. State,
264 Ga. 872 (452 SE2d 756) (1995). This appeal has been dismissed because of your
counsel’s failure to file a notice of appeal. If you still wish to appeal, you may
petition the trial court for leave to file an out-of-time appeal. If the trial court enters
an order granting your request, you will have 30 days from the filing date of that
order to file a notice of appeal referencing your conviction. If the trial court enters
an order denying your request, you will have 30 days from the filing date of that order
to file a notice of appeal referencing the denial of your request for an out-of-time
appeal.
      The Clerk of Court is directed to send a copy of this order to Jacobs as well as
to Jacobs’s attorney, who is also directed to send a copy to Jacobs.

                                          Court of Appeals of the State of Georgia
                                                                               12/10/2015
                                                 Clerk’s Office, Atlanta,____________________
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.